Case 19-50006-5-mcr   Doc 25    Filed 11/15/19 Entered 11/15/19 17:23:13   Desc Main
                               Document      Page 1 of 8
Case 19-50006-5-mcr   Doc 25    Filed 11/15/19 Entered 11/15/19 17:23:13   Desc Main
                               Document      Page 2 of 8
Case 19-50006-5-mcr   Doc 25    Filed 11/15/19 Entered 11/15/19 17:23:13   Desc Main
                               Document      Page 3 of 8
Case 19-50006-5-mcr   Doc 25    Filed 11/15/19 Entered 11/15/19 17:23:13   Desc Main
                               Document      Page 4 of 8
Case 19-50006-5-mcr   Doc 25    Filed 11/15/19 Entered 11/15/19 17:23:13   Desc Main
                               Document      Page 5 of 8
Case 19-50006-5-mcr   Doc 25    Filed 11/15/19 Entered 11/15/19 17:23:13   Desc Main
                               Document      Page 6 of 8
Case 19-50006-5-mcr   Doc 25    Filed 11/15/19 Entered 11/15/19 17:23:13   Desc Main
                               Document      Page 7 of 8
Case 19-50006-5-mcr   Doc 25    Filed 11/15/19 Entered 11/15/19 17:23:13   Desc Main
                               Document      Page 8 of 8
